DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 05/10/2021. As indicated by the amendment: claims 1-4 have been amended, claims 7-12 have been cancelled, and new independent claims 13-14 have been added. Claims 1-6 and 13-14 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended independent claim 1 recites, in pertinent part, the joining part being configured to: extend along a peripheral edge of the first surface in a state of being exposed to a side surface of the circuit board; and contact the sealing member, wherein the side surface of the circuit board being adjacent to and offset from the first surface. The joining part being configured to extend along a peripheral edge of the first surface in a state of being exposed to a side surface of the circuit board is not clear (emphasis added). Is there another state in which it is not exposed to the side surface of the circuit board? If the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takauki (JP 2014-155583; citing US 2015/0313454 A1 as its English translation).
Regarding claim 13, Takauki discloses an antifogging device (140) comprising: a heater (110; Fig. 2; par. [0038]) configured to apply heat to an optical member (33); a temperature sensor (120; Fig. 2; par. [0038]) configured to detect a temperature; a circuit board (133; par. [0038]; Figs. 2 and 4A) with a first surface on which the heater 
Regarding claim 14, Takauki discloses an antifogging device (140) comprising: a heater (110; Fig. 2; par. [0038]) configured to apply heat to an optical member (33); a temperature sensor (120; Fig. 2; par. [0038]) configured to detect a temperature; a circuit board (133; par. [0038]; Figs. 2 and 4A) with a first surface on which the heater (110; Fig. 4A) and the temperature sensor (120; Fig. 4A) are mounted; a sealing member (135; Figs. 2, 4A and 7) that is made of a resin material (par. [0055]) and that is applied to the first surface to seal the heater (110) and the temperature sensor (120; par. [0054]-[0055]); and a joining part (wiring pattern/137; Fig. 7; par. [0097]-[0100]) that is provided on at least a portion of the first surface, the joining part being made of an inorganic material (wiring pattern; par. [0058]), the joining part being sandwiched between the first surface and an opposing surface of the sealing member (135) such that the joining member (wiring pattern/137) is electrically isolated from each of the heater and the temperature sensor (Fig. 7; par. [0097]-[0100]). 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious, the antifogging device of claim 1, comprising, inter alia, a heater; a temperature sensor; a circuit board with a first surface on which the heater and the temperature sensor are mounted; a sealing member that is applied to the first surface to seal the heater and the temperature sensor; and a joining part being configured to: extend along a peripheral edge of the first surface in a state of being exposed to a side surface of the circuit board; and contact the sealing member, wherein the side surface of the circuit board being adjacent to and offset from the first surface.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/10/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different embodiment of Takauki, discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795